Citation Nr: 0515874	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  04-12 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for bilateral lower 
extremity cold injuries.  

4.  Entitlement to service connection for bilateral lower 
extremity traumatic arthritis.

5.  Entitlement to service connection for bilateral lower 
extremity osteoporosis.

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for heart disease.

7.  Whether new and material evidence has been presented to a 
claim for compensation under 38 U.S.C.A. § 1151 (West 2002) 
for right eye blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1944 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office 
(RO).   

A hearing was held before the undersigned acting Veterans Law 
Judge in April 2005.

The claims of entitlement to service connection for flat 
feet, lower extremity cold injuries, lower extremity 
traumatic arthritis, and lower extremity osteoporosis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
bilateral hearing loss was present during service, was 
manifest within a year after separation from service, or that 
the current hearing loss is attributable to any event or 
injury during service.  

3.  The appellant's claim for service connection for heart 
disease was previously denied by the RO in December 1950 on 
the basis that there was no evidence that he had heart 
disease in service or since.  The appellant did not perfect 
an appeal of the decision.

4.  The additional evidence presented since December 1950 
does not raise a reasonable possibility of substantiating 
the claim. 

5.  The appellant's claim for compensation for a right eye 
disorder under 38 U.S.C.A. § 1151 was previously denied by 
the RO in January 1999 on the basis that there was no 
evidence that his eye disorder was caused by VA treatment.  
The appellant did not perfect an appeal of the decision.

6.  The additional evidence presented since January 1999 is 
cumulative and redundant of the evidence of record at the 
time of the prior denial of the claim, and does not raise a 
reasonable possibility of substantiating the claim. 




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103-5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2004).

2.  The December 1950 decision that denied entitlement to 
service connection for heart disease is final; new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for heart disease. 
38 U.S.C.A. § 5108 (West. 2002); 38 C.F.R. § 3.156 (2004).

3.  The January 1999 decision that denied compensation under 
38 U.S.C.A. § 1151 is final; new and material evidence has 
not been submitted to reopen the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a right eye 
disorder.  38 U.S.C.A. § 5108 (West. 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The law provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
38 U.S.C.A. § 5103A.  The Act is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In this case, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the March 
2004 and March 2005 statements of the case (SOCs), a 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claims, and complied with the VA's 
notification requirements.  Letters from the RO dated in May 
2004, July 2004, and August 2004 specifically discussed the 
evidence the veteran would need to submit to support his 
claims, and explained what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The veteran has had a personal 
hearing.  His service medical records and post-service 
treatment records have been obtained, and he has been 
afforded VA examinations.  The Board is unaware of any 
additional relevant evidence that is available.  The veteran 
has not identified any unobtained evidence that might aid his 
claims or that might be pertinent to the bases of the denial 
of his claims.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
evaluate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

I.  Entitlement To Service Connection For Hearing Loss.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385.  Even though disabling hearing loss is not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, discussed infra.

The veteran contends that he has hearing loss that resulted 
from exposure to noise during service.  During the hearing 
held in April 2005, he recounted exposure to loud noises, 
such as mortars and bombs.  The veteran's service medical 
records indicate that he was assigned for a portion of his 
service to an infantry unit.  Therefore, his reports of 
exposure to loud noises in service are credible.  

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted 
above, there is no evidence of any treatment for a hearing 
loss in either ear during service. The Board acknowledges, 
and has no reason to doubt, the veteran's assertion that he 
was exposed to acoustic trauma from extensive small arms fire 
in service, both in training and while serving an 
infantryman.  Nevertheless, although the veteran has reported 
that he had a hearing problem after his release from active 
service, the first post-service medical evidence even 
suggesting hearing loss is from many years after his 
discharge..

While, as noted, 38 U.S.C.A. § 3.385 does not bar service 
connection for bilateral hearing loss, it does not compel 
service connection either, even though the veteran currently 
meets its criteria.  Ledford v. Derwinski, 3 Vet. App. at 89.  
However, the current medical record is totally devoid of any 
competent and probative medical opinion to link any current 
bilateral hearing loss to service.

After reviewing all of the evidence, the Board finds that the 
objective and competent medical evidence of record 
preponderates against a finding that the veteran's currently 
diagnosed hearing loss is related to his period of active 
military service.  

Significantly, the veteran's service medical records do not 
contain any references to hearing loss.  The report of a 
medical examination conducted in August 1946 for the purpose 
of his separation from service shows that his hearing on the 
whispered voice test was 15/15 in both ears.  The Board notes 
that such findings reflect essentially normal hearing.

There is no medical evidence of hearing loss from within a 
year after separation from service.  The earliest post 
service medical evidence of the presence of hearing loss is 
dated many years after separation from service.  None of the 
post-service treatment records contain any medical opinion 
linking any current hearing loss with service.  

The veteran, as a layperson, is not competent to offer a 
medical diagnosis or to assert medical causation of his 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Most importantly, the only medical opinion that is of record 
weighs against the veteran's claim.  The report of an 
audiology examination conducted by the VA in December 2003 
shows that the examiner reviewed the claims file and noted 
that no complaints of tinnitus or problems hearing were 
indicated during the veteran's military service.  It was 
noted that the veteran said that he worked in the signal 
corps as a switchboard operator and as a messenger.  The 
veteran reported no direct combat experience, but stated that 
he was exposed to loud noises during his basic training.  He 
said that after service he worked as a pipe fitter, in a 
refinery, in construction, and in farming.  He reported that 
he first noticed tinnitus in 1990.  Following examination, 
the diagnoses were moderate to severe sensorineural hearing 
loss for the right ear and a moderate to profound loss for 
the left ear.  The examiner also offered the following 
opinion:

After review of all information available it is my 
opinion that it is less than likely that the 
patient's hearing loss and tinnitus [were 
aggravated] or due to his military service.  It is 
as likely as not due to presbycusis and noise 
exposure during civilian employment after his 
military service.  

Based on the foregoing evidence, the Board finds that 
bilateral hearing loss was not present during service, was 
not manifest within a year after separation from service, and 
any current hearing loss is not attributable to any event or 
injury during service.  Accordingly, the Board concludes that 
bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and any currently diagnosed bilateral hearing loss.  
The objective medical evidence preponderates against the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss.



II.  Whether New And Material Evidence Has Been Presented To 
Reopen
A Claim For Service Connection For Heart Disease.

The appellant contends that the RO committed error in 
refusing to reopen and grant his claim for service connection 
for heart disease.  He asserts that his current heart disease 
was incurred in or aggravated by service.  He theorizes that 
a smallpox vaccination in service may have caused heart 
problems.

The appellant's claim for service connection for heart 
disease was previously denied by the RO in December 1950.  
The Board notes that the previously considered evidence 
included the veteran's service medical records.  There was no 
evidence of treatment in service for a heart disorder.  The 
report of a separation examination conducted in August 1946 
shows that the veteran reportedly had heart and lung trouble; 
however, on the reverse side of the form it was stated that 
this had been pleuritic pain in the precordial area for the 
last two months.  On the separation examination, a chest X-
ray was interpreted as being normal.  The examiner stated 
that this was not PD (permanently disabling).  

Also of record was a service medical record dated in December 
1944 that showed that the veteran developed a fever after 
having a reaction to a smallpox vaccine.  There was no 
mention of any heart problems.  

In the decision, the RO noted that there was no record in 
service of treatment for a heart condition, nor did the 
record indicate that such a condition had been present since 
service.  Accordingly, the RO denied the claim.  

The December 1950 RO rating decision was final based upon the 
evidence then of record. 38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the December 1950 decision that was the last final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, the Hodge decision stressed that under 
the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001. See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)). Since the veteran's request to reopen his current 
claim was filed in January 2003, the regulations in effect 
since August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted, an application to reopen the veteran's current 
claim was received by the RO in January 2003.  The additional 
evidence that has been presented since the previous decision 
includes numerous additional post-service medical records.  
However, many of the additional items of evidence tend to 
weigh against the claim.  The evidence added to the file in 
the context of the attempt to reopen the claim of entitlement 
to service connection for heart disease essentially fails to 
address the inadequacies of the appellant's claim at the time 
of the prior denial in December 1950.  In this respect, the 
additional evidence submitted does not suggest that the 
veteran had heart disease due to service, and the additional 
medical records and statements do not support the appellant's 
contentions that such a disorder was incurred in or related 
to his period of active service.

In this regard, the Board notes that a private medical record 
dated in March 1980 reflects that following cardiovascular 
examination of the veteran, it was concluded that there was 
no cardiac pathology.  Therefore, it cannot be said to be 
material evidence that would warrant reopening the claim.  
Similarly, a VA examination report dated in September 1980 
shows that the veteran stated that he had no heart problems 
as far as he knew.  Examination of his heart was within 
normal limits, with no enlargement and no murmurs or 
arrhythmias.  The Court has held that evidence unfavorable to 
the veteran's case may not "trigger a reopening" of the 
claim.  Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).

The earliest treatment records showing the presence of a 
heart disorder are dated later in the 1980's.  The presence 
of a heart disorder approximately 40 years after separation 
from service does not provide any additional support for the 
claim.  The Board notes that none of the additional records 
contain any medical opinion relating a current heart disorder 
to service.

The Board has noted that the veteran has presented a 
newspaper article that he indicated was dated in March 2003, 
and to the effect that smallpox vaccines may cause heart 
problems.  However, the article indicates that the problems 
consisted of heart attacks or angina apparently occurring 
shortly after the administration of the vaccine, rather that 
the development of heart disease many years later as has 
occurred in the present case.  Therefore, that article has 
little relevance to the facts of the present case. 

Consequently, the Board finds that the evidence received 
since the December 1950 RO decision regarding the claim for 
service connection for heart disease is cumulative of the 
evidence previously considered by the RO and not sufficiently 
significant to warrant reconsideration of the merits of the 
claim on appeal.  As the evidence received since the December 
1950 RO decision to deny service connection for heart disease 
is not new and material, it follows that the claim for 
service connection for heart disease may not be reopened.  
The prior decision denying the claim remains final.  

III.  Whether New And Material Evidence Has Been Presented To 
A Claim For Compensation Under 38 U.S.C.A. § 1151 For Right 
Eye Blindness.

The appellant's claim for compensation for a right eye 
disorder is premised on 38 U.S.C.A. § 1151.  Title 38, 
U.S.CA. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  
Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97.  

The veteran's claim for benefits under § 1151 was previously 
denied by the RO in January 1999.  The evidence which was of 
record at that time included a statement in support of claim 
from the veteran dated in September 1998 in which he alleged 
that his disability of the right eye was due to the VA 
hospital not treating his hypertension correctly and causing 
injury to the eye.  

Also of record was a VA optometry record dated in December 
1998.  The record shows that after examination, the diagnoses 
were diabetic patient with nonaxial corneal scars, and 
bilateral age related corneal scars.  Regarding the veteran's 
contention that his impaired vision was due to the VA having 
failed to provide adequate treatment for his hypertension, 
the VA examiner made the following comments:

1.  Pt has chronic right corneal scar, unrelated to 
hypertension or its treatment.
2.  Hypertension has been treated by VA at least 
back to 1980.
3.  Right eye disorder is not related to 
hypertension.
4.  Cataracts are present in both eyes unrelated to 
hypertension.
5.  The left eye also has corneal scarring 
unrelated to hypertension.

In the decision of January 1999, the RO noted that the VA 
opinion weighed against the claim, and concluded that 
compensation for a right eye disorder due to VA treatment was 
not shown by the evidence of record.  The veteran was 
notified of the decision later that month, but did not 
appeal.  

In May 2004, the veteran asked that the claim for benefits 
under § 1151 be reopened.  However, he has not presented any 
pertinent medical opinion in support of his claim.  Although 
the veteran has offered his own opinion that he had an 
increase in disability due to the treatment given by VA (or 
failure to provide timely treatment), the Court has held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-5.

Consequently, the Board finds that the evidence received 
since the January 1999 RO decision regarding the claim for 
compensation under 38 U.S.C.A. § 1151 for a right eye 
blindness is cumulative of the evidence previously considered 
by the RO and not sufficiently significant to warrant 
reconsideration of the merits of the claim on appeal. As the 
evidence received since the January 1999 RO decision to deny 
compensation under 38 U.S.C.A. § 1151 for right eye blindness 
is not new and material, it follows that the claim for 
compensation under 38 U.S.C.A. § 1151 for right eye blindness 
may not be reopened.  The prior decision denying the claim 
remains final.  





ORDER

Service connection for bilateral hearing loss is denied.

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for heart disease is denied.

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for right eye blindness 
is denied.


REMAND

The Board finds that additional development of evidence is 
required in this case with respect to the claims for service 
connection for flat feet, bilateral lower extremity cold 
injuries, bilateral lower extremity traumatic arthritis, and 
bilateral lower extremity osteoporosis.  The veteran has 
claimed that all of these disabilities resulted from exposure 
to cold weather during service. 

In a May 2004 written statement, D.L.G., D.P.M., a 
podiatrist, said he reviewed medical records provided by the 
veteran and, after examination, diagnosed severe bilateral 
lower extremity paresthesia and osteoporosis, and severe 
traumatic arthritis and lack of sensation.  Dr. G. opined 
that the veteran's foot problems started during basic 
training during extreme cold weather that caused Emersion 
Foot.  However, the veteran has never been afforded a VA cold 
injury examination to determine whether he has any disability 
that is consistent with a cold injury.  The Board notes that 
the duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board also notes that it is possible that additional 
service medical records exist that have not been obtained.  
In this regard, the Board notes that the veteran testified 
that he was hospitalized in Germany in 1945 at the 28th 
Station Hospital for problems with his feet.  The Board 
concludes that additional efforts to obtain such hospital 
treatment records should be made.  

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.	The RO should attempt to obtain 
service hospital records dated in 1945 
from the 28th Station Hospital, to 
include alternative sources of such 
records such as Surgeon General Office 
records, regarding treatment for the 
veteran's feet.

2.	The veteran should be afforded a VA 
cold injury examination to determine 
the etiology of any currently 
diagnosed disorders of the lower 
extremity, to include claimed flat 
feet, cold injuries, traumatic 
arthritis, and osteoporosis.  The 
claims file, including the service 
medical records, should be made 
available to the examiner for review.  
(1) The examiner should offer an 
opinion as to the likelihood that any 
currently found disability of the 
lower extremities resulted from 
exposure to cold weather during 
service, to include whether it is at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that any currently diagnosed lower 
extremity disorder was caused by 
military service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
(2) The VA examiner is requested to 
address the May 2004 opinion expressed 
by David L. Green, DPM (to the effect 
that some of the veteran's lower 
extremity problems are related to cold 
weather exposure in service).  A 
complete rationale is requested for 
all opinions provided.

3.	The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, the report 
should be returned, along with the 
claims file, for immediate corrective 
action

4.	After all necessary development has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal, for 
which a notice of disagreement has 
been filed, remains denied, the 
appellant and his representative 
should be furnished a SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since last 
considered.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


